                   Case 20-10343-LSS            Doc 6091        Filed 08/19/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                          Chapter 11

    BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                    Jointly Administered
                                      Debtors.
                                                                    Re: Docket No. 5873


          CERTIFICATION OF NO OBJECTION REGARDING FOURTEENTH
        MONTHLY APPLICATION FOR COMPENSATION AND REIMBURSEMENT
            OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
            AS COUNSEL TO THE TORT CLAIMANTS’ COMMITTEE FOR
            THE PERIOD FROM APRIL 1, 2021 THROUGH APRIL 30, 2021
                           (NO ORDER REQUIRED)

             The undersigned hereby certifies that, as of the date hereof, no answer, objection or other

responsive pleading has been received to the Fourteenth Monthly Application for Compensation

and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel to the Tort

Claimants’ Committee for the Period from April 1, 2021 through April 30, 2021 (the

“Application”) filed on August 4, 2021 [Docket No. 5873]. The undersigned further certifies

that the Court’s docket in this case has been reviewed and no answer, objection or other

responsive pleading to the Application appears thereon. Pursuant to the notice of Application,

objections to the Application were to be filed and served no later than August 18, 2021 at 4:00

p.m. prevailing Eastern Time.

                    Pursuant to the Order (I) Approving Procedures for (A) Interim Compensation

and Reimbursement of Expenses of Retained Professionals and (B) Expense Reimbursement for




1  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.


DOCS_DE:235740.1 85353/002
                Case 20-10343-LSS       Doc 6091     Filed 08/19/21      Page 2 of 2




Official Committee Members and (II) Granting Related Relief [Docket No. 341] entered on April

6, 2020, the Debtors are authorized to pay Pachulski Stang Ziehl & Jones LLP $954,886.40

which represents 80% of the fees ($1,193,608.00) and $18,802.13 which represents 100% of the

expenses requested in the Application, for the period from April 1, 2021 through

April 30, 2021, upon the filing of this Certification and without the need for entry of a Court

order approving the Application.

Dated: August 19, 2021                        PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ James E. O’Neill
                                              James I. Stang (CA Bar No. 94435)
                                              Robert B. Orgel (CA Bar No. 10187)
                                              James E. O’Neill (DE Bar No. 4042)
                                              John W. Lucas (CA Bar No. 271038)
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899-8705 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              Email: jstang@pszjlaw.com
                                                     rorgel@pszjlaw.com
                                                     joneill@pszjlaw.com
                                                     jlucas@pszjlaw.com

                                              Counsel for the Tort Claimants’ Committee




DOCS_DE:235740.1 85353/002                       2
